DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims are sufficient to overcome the Claim interpretation, 35 U.S.C. 101 rejections set forth in the previous office action. 

Summary
The Amendment filed on 5 August 2021 has been acknowledged. 
Claims 7 and 26 have been amended. 
Claims 3 – 6, 7 – 10, 12 – 20 and 23 – 25 have been cancelled. 
Claims 27 – 40 are newly presented. 
Currently, claims 7 and 26 – 40 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 7, 26 – 35 and 38 – 40 are rejected under 35 U.S.C. 103 as being unpatentable over Cox; Isaiah W. et al. (US PGPub 20150051757) hereinafter referred to as Cox I in view of Cox; Isaiah W et al. (US PGPub 20150142214 A1) hereinafter referred to as Cox II.

As per claim 7, Cox I in combination with Cox II teaches the system of claim 35, Cox I further teaches:
generating three-dimensional images of the ramp area and a nose to said tailskid view of the electric taxi drive system-driven aircraft in the monitored volume by the artificial intelligence-based processing system and transmitting the three-dimensional images to the at least one cockpit display (See at least paragraph 37: "A highly detailed three-dimensional map of a potential obstruction may be produced by either LiDAR or LADAR, and both may be used as sensor devices to communicate such a map as a visual display to an aircraft cockpit in accordance with the present monitoring method." Paragraph 39: "One or more LiDAR or 
 
As per claim 26, Cox I in combination with Cox II teaches the system of claim 35, Cox I further teaches:
monitoring a forward ground travel path and a reverse ground travel path of said electric taxi drive system- driven aircraft within said ramp area monitored volume (See at least abstract: "monitoring devices positioned to maximally monitor the aircraft's exterior ground environment and communicate the presence or absence of obstructions in the aircraft's path while the pilot is controlling the engines-off taxi system to drive the aircraft in reverse" and paragraph 35: "A wide angle camera, for example, may be used to provide an optimal view of the area in front of and along the sides of the nose landing gear").  

As per claim 27, Cox I teaches element of: an artificial intelligence-based airport terminal ramp monitoring system that provides a maximal amount of information in all visibility conditions about an electric taxi drive system-driven aircraft's exterior ramp environment not visible from the aircraft cockpit from a constant stream of data generated by the monitoring system as the aircraft is driven during ground travel within the airport ramp area to improve ramp operations safety, comprising: 3Serial No. 16/502,503 Docket #12268.US Response-NonFinal Office Action of 06 May 2021 
a. an airport ramp area at an airport terminal with a plurality of passenger loading bridges attached to said terminal, aircraft, moving ground service vehicles and equipment, and 

c. additional monitoring devices operative to provide views of and information about said ramp area surrounding said electric taxi drive system- driven aircraft mounted in exterior locations on at least said moving ground service vehicles and equipment (See at least paragraph 6  - 7; via Driving an aircraft on the ground during taxi without reliance on operation of the aircraft's main engines or the use of tow vehicles has been proposed. For example, in commonly owned U.S. Pat. No. 7,469,858 to Edelson; U.S. Pat. No. 7,891,609 to Cox; U.S. Pat. No. 7,975,960 to Cox; U.S. Pat. No. 8,109,463 to Cox et al; and British Patent No. 2457144, aircraft drive systems that use electric drive motors to power aircraft wheels and move an aircraft on the ground without reliance on aircraft main engines or tow vehicles are described. A powered self pushback method and system in which aircraft are equipped with such drive systems is described 
d. an processing system in data transfer communication with said plurality of monitoring devices mounted on said electric taxi drive system-driven aircraft, said additional monitoring devices mounted on at least said moving ground service vehicles and equipment, and with said at least one cockpit display to receive said constant stream of data of said real time views of and information about said electric taxi drive system- driven aircraft's monitored volume from said plurality of monitoring devices and about said surrounding ramp area from said additional monitoring devices, to process said constant streams of real time data using smart algorithms, to generate real time fields of view of and information about said electric taxi drive system-driven aircraft's monitored volume and said surrounding ramp area, and to communicate said real time fields of view and information to said at least one cockpit display (See at least paragraph 20, 31 – 33; The present monitoring method is intended to maximize pushback safety and minimize assistance from ground personnel when a streamlined, accelerated pushback method is employed 
Cox I does not explicitly teach element of ”an artificial intelligence-based processing system in data transfer communication with said plurality of monitoring devices mounted on said electric taxi drive system-driven aircraft, said additional monitoring devices mounted on at least said moving ground service vehicles and equipment.”
Cox II teaches element of: 
an artificial intelligence-based processing system in data transfer communication with said plurality of monitoring devices mounted on said electric taxi drive system-driven aircraft, said additional monitoring devices mounted on at least said moving ground service vehicles and equipment (See at least paragraph 41 – 42, The present monitoring and control system additionally includes control means designed to control independent ground travel of a non-engine drive means-equipped aircraft in response to the information obtained by the monitoring means and processed by the processor means. The control means may be manual or automatic. Manual control means are contemplated to include, for example, cockpit control switches and the like already provided for pilot control of the operation of the aircraft non-engine drive means 12 or new controls, as needed, located in the cockpit or in another convenient location. As indicated above, when either or both of a camera video display or a warning signal from a proximity sensor indicates a potential collision threat or other situation requiring a change in the aircraft's ground movement, the cockpit controls could be manually activated to produce the required change in autonomous aircraft ground travel. It is preferred that the control means of the present system be operated automatically, by intelligent software or the like, to produce an automatic response by the non-engine drive means without requiring pilot input when information obtained from the monitoring means through the processor means indicates that operation of the non-engine drive means 12 must be altered from its present operational state. The detection of an airport ground vehicle within a predetermined distance by a proximity sensor or of an approaching aircraft by a wing tip camera, for example, is transmitted to the automatic control means, which automatically directs the non-engine drive means to stop, start, or slow down and/or to change the direction of travel. The direction of travel can be changed by the non-engine drive means when each of the nose gear wheels is driven by a non-engine drive means, and each 
Cox I and Cox II are analogous art because they both generally relate to the monitored taxiing of an aircraft through non-engine drive means.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the electric aircraft taxi system teachings of Cox I with the artificial intelligence implementations to the autonomous system teachings of Cox II “to increase safety and efficiency of airport ground operations.” (Cox II: Abstract).

As per claim 28, Cox I in combination with Cox II teaches the system of claim 27, Cox II further teaches: 
wherein said plurality and said additional monitoring devices comprise cameras, scanning devices, and position sensing devices or intelligent or smart cameras, scanning devices, and position sensing devices (Paragraph 5: "Sensors preferred for this purpose are cameras mounted at specific positions on the aircraft used in combination with computer vision techniques and software in communication with a pilot warning interface." Paragraph 36: "sensors may include, for example without limitation, laser detectors, radar, sonar, cameras of all types, proximity sensors,").  

As per claim 29, Cox I in combination with Cox II teaches the system of claim 28, Cox I further teaches: 
wherein said plurality and said additional plurality of monitoring devices comprise continuously operating monitoring devices, intermittently operating monitoring devices, or a combination of continuously operating and intermittently operating monitoring devices (Abstract).  

As per claim 30, Cox I in combination with Cox II teaches the system of claim 29, Cox I further teaches: 
wherein said plurality of monitoring devices comprise scanning LiDAR devices mounted in said electric taxi drive system- driven aircraft exterior locations selected to provide said views of said monitored volume and a view of said electric taxi drive system-driven aircraft exterior adjacent to a ramp surface from a nose to a tailskid of said aircraft, cameras mounted on at least a nose landing gear of said electric taxi drive system-driven aircraft to provide additional views of said monitored volume and said airport ramp area, and position sensing devices mounted on wings of said electric taxi drive system-driven aircraft to provide position information (Paragraphs 35 & 37-38). 
 Cox II further teaches 
artificial intelligence-based processor (See at least paragraph 41 – 42).  

As per claim 31, Cox I in combination with Cox II teaches the system of claim 27, Cox I further teaches: 
"the indication of the presence of an object that could pose a collision threat to the aircraft would be communicated to the cockpit, preferably in the form of an audio signal or a visual signal, such as a flashing light. A combination of a camera and a proximity sensor for monitoring means 30 will not only provide maximum information about the surrounding environment, but will also provide an actual visual image of any sensed collision threat. The information obtained from monitoring means 30, which is preferably transmitted through the processor means to the aircraft cockpit for use by the pilot and flight crew, could, in addition, be transmitted to ground control personnel, air traffic control personnel, and/or all aircraft and vehicles, wherever located at an airport," Paragraph 42: “The detection of an airport ground vehicle within a predetermined distance by a proximity sensor or of an approaching aircraft by a wing tip camera, for example, is transmitted to the automatic control means, which automatically directs the non-engine drive means to stop, start, or slow down and/or to change the direction of travel.”).
Cox II further teaches:
said artificial intelligence processor-generated information (See at least paragraph 41 – 42).  

As per claim 32, Cox I in combination with Cox II teaches the system of claim 30, Cox I further teaches: 
other monitoring devices operative to provide views of and information about said ramp area surrounding said electric taxi drive system-driven aircraft mounted in exterior locations on 

As per claim 33, Cox I in combination with Cox II teaches the system of claim 32, Cox I further teaches: 
additional displays located in ramp control locations outside or remote from said electric taxi drive system-driven aircraft cockpit in data transfer communication with said processor to receive said real time fields of view and said information (See at least paragraph 31 – 33).  
Cox II further teaches:
artificial intelligence-based processor (See at least paragraph 41 – 42).

As per claim 34, Cox I in combination with Cox II teaches the system of claim 33, Cox I further teaches: 
wherein said at least one cockpit display and said additional displays comprise a map of said airport ramp area with at least position and distance information between said electric taxi drive system-driven aircraft and other aircraft, ground service vehicles and equipment, and nonmoving objects identified as safety hazards (Paragraph 7: "employs a system of cameras mounted on an aircraft that use computer vision techniques to provide a live, dynamic map of an aircraft's surroundings to detect obstacles that might pose a collision threat to an aircraft moving on the ground").  

As per claim 35, Cox I in combination with Cox II teaches the system of claim 27, Cox I further teaches: 
a. mounting one or more of the plurality of monitoring devices in multiple exterior locations on the electric taxi drive system-driven aircraft selected to provide the views of and information about the monitored volume and a ramp ground travel path of the electric taxi system-driven aircraft within the airport ramp area, operating the one or more of the plurality of monitoring devices, and generating the constant streams of real time data as the aircraft is driven with the electric taxi drive systems within the airport ramp area (See at least paragraph 31 – 33 and 36); 
b. mounting the additional monitoring devices in the exterior locations on the moving ground service vehicles and equipment, mounting other monitoring devices on the passenger loading bridges, nonmoving structures, and ground crew, operating the additional and the other monitoring devices, and generating constant streams of real time data with views of and information about the6Serial No. 16/502,503 Docket #12268.USResponse-NonFinal Office Action of 06 May 2021airport ramp area surrounding the electric taxi drive system-driven aircraft as the aircraft is driven with the electric taxi drive systems within the airport ramp area (See at least abstract and paragraph 3 – 4 and 31 – 33); 
c. driving the aircraft with the electric taxi drive systems along the ramp ground travel path, obtaining the views of and information about the monitored volume, surrounding ramp area, and the ramp ground travel path with the one or more of the plurality of monitoring devices, the additional monitoring devices, and the other monitoring devices, and transmitting the generated streams of real time data of the views and information to the processing system (See at least abstract and paragraph 3 – 4 and 31 – 33);

e. further identifying safety or collision hazards from the processed real time data and communicating an identified safety or collision hazard as a visual or an audio warning signal to the at least one cockpit display and to additional displays located in ramp control locations outside or remote from said electric taxi drive system-driven aircraft cockpit (See at least Paragraphs 31 – 38); and 
f. automatically or manually altering or stopping ground movement of the electric taxi system-driven aircraft as required to avoid any identified safety or collision hazard (See at least paragraph 38).  
	Cox II further teaches:
artificial intelligence-based processing system (See at least paragraph 41 – 42).

As per claim 38, Cox I in combination with Cox II teaches the system of claim 35, Cox I further teaches:
wherein the one or more of the plurality of monitoring devices comprise scanning LiDAR devices operative to produce panoramic views of the monitored volume and the surrounding ramp area mounted in the multiple exterior locations on the electric taxi drive system- driven aircraft, generating a constant stream of real time data with the panoramic views of the monitored volume and the surrounding ramp area, transmitting the constant stream of real time data with the panoramic views from the scanning LiDAR devices to the processor, processing 
Cox II further teaches:
the artificial intelligence-based processor (See at least paragraph 41 – 42).
	  
As per claim 39, Cox I in combination with Cox II teaches the system of claim 38, Cox I further teaches:
wherein the one or more of the plurality of monitoring devices comprise intelligent cameras or cameras mounted alone or with the scanning LiDAR devices in the multiple exterior locations on the electric taxi drive system-driven aircraft, generating a constant stream of real time data with views of at least the monitored volume and the surrounding ramp area from 8Serial No. 16/502,503 Docket #12268.US Response-NonFinal Office Action of 06 May 2021 the intelligent cameras or cameras and the scanning LiDAR devices, transmitting the constant stream of real time data to the processor from the intelligent cameras or cameras and the scanning LiDAR devices, processing the constant stream of real time data with the smart algorithms from the views produced by the intelligent cameras or cameras and the scanning LiDAR devices, generating real time fields of view of the monitored volume and surrounding ramp area, and communicating images representing the real time fields of view and the signals of any identified 
Cox II further teaches:
the artificial intelligence-based processor (See at least paragraph 41 – 42).

As per claim 40, Cox I in combination with Cox II teaches the system of claim 35, Cox II further teaches:
processing the transmitted data with the smart algorithms, generating the real time fields of view of and information about the electric taxi drive system-driven aircraft's monitored volume and the exterior ramp area, and storing the processed data with the real time fields of view and information about the electric taxi drive system-driven aircraft's monitored volume and the surrounding ramp space for further analysis or use if the processed real time data does not identify a safety or collision hazard (Paragraph 40: "The processor means 32 receives information obtained by the monitoring means 30, processes this information as required, stores this information as appropriate, and transmits the processed information to a control means, as described below, or elsewhere, as needed.")

Claims 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Cox I in view of Cox II and further in view of Chenna Sreenivasa Kumar et al. (EP 3064407)

As per claim 36, Cox I in combination with Cox II teaches the system of claim 35, Cox I further teaches: 

Cox II further teaches:
the artificial intelligence-based processor (See at least paragraph 41 – 42).
The combination of Cox I and Cox II does not teach:
automatically communicating the identified safety or collision hazard to the signal element as a visual or audio signal to the pilot when the processed real time data indicates that the aircraft is being driven with the electric taxi drive system from a safety zone into a hazard zone.
However, in the same field of endeavor, Chenna teaches:
automatically communicating the identified safety or collision hazard to the signal element as a visual or audio signal to the pilot when the processed real time data indicates that the aircraft is being driven with the electric taxi drive system from a safety zone into a hazard zone (Column 9 Lines 7-10: "controller 40 may also generate an aural or visual alert prior to application of aircraft brake mechanism 48 when determining that the A/C is approaching a runway incursion zone.  For example, in such a case, an aural warning can be annunciated utilizing sound generator 56 (FIG. 2) stating "UNSAFE CONDITION AHEAD; AUTOBRAKE WILL SOON ENGAGE." Here is taught the identification of the dynamic safe and unsafe zones on an airport ramp aligning with airports standard operating procedures (Instant Specification Page 15 Paragraph 2), and the alert when the taxiing aircraft is, in a safe area, approaching an unsafe area).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Cox I and Cox II with the hazard zone recognition and automatic aircraft taxi control teachings of Chenna to fulfill “the need to develop effective systems and processes for preventing runway incursions and accidents resulting therefrom.“
 
As per claim 37, Cox I in combination with Cox II teaches the system of claim 36, Cox II further teaches: 
providing a kill switch on the electric taxi drive system-driven aircraft or on the moving ground service vehicles and equipment, manually activating the kill switch to stop electric taxi drive system-driven ground travel of the aircraft or movement of the moving ground service vehicles and equipment, and causing the aircraft or the ground service vehicles and equipment to stop and avoid the identified safety or collision hazard (See at least paragraph 8: "Substantially constant monitoring of speed and torque allows the motor to be stopped automatically or manually when a warning is communicated to the pilot before damage is caused by the collision." Paragraph 41: "Manual control means are contemplated to include, for example, cockpit control switches and the like already provided for pilot control of the operation of the aircraft non-engine drive means 12 or new controls, as needed, located in the cockpit or in another convenient location. As indicated above, when either or both of a camera video display or a warning signal from a proximity sensor indicates a potential collision threat or other .

Response to Arguments
Applicant's arguments filed 5 August 2021 have been fully considered but they are not persuasive.

The Applicant first argues, “Applicant has cancelled the previously pending claims 3-4, 6, 8-10, 12-20, and 23-25 and replaced these claims with new claims 27-40, corresponding to claims 1-14 granted by the UK IPO. Previous claims 7 and 26 have been amended to be dependent on new claim 35. Minor amendments were made to claims 27-40, primarily to eliminate the multiple claim dependency allowed by UK patent practice and for further clarity. In the interest of advancing prosecution, the term "ground personnel," which appears in the granted UK claims 6 and 9, has been replaced by "ground crew" in new claims 11 
Serial No. 16/502,503Docket #12268.USResponse-NonFinal Office Action of 06 May 202132 and 35. No new matter has been added by the new and amended claims. Claims 7, 26, and 27-40 are pending.”
	The Examiner respectfully contends that one application allowed in one country does not mean it has to be allowed in another country. The Examiner finds the amendment is still relevant to the prior arts presented in previous office action and maintain the rejection with rearrangement of rejection. Please refer the rejection above.

	The Applicant further argues, “The previous claims were found to be obvious in view of commonly owned Cox I and Cox II. Cox I is directed to monitoring only aircraft reverse travel Serial No. 16/502,503Docket #12268.USResponse-NonFinal Office Action of 06 May 2021claims 7, 26, and 28-40 clearly define a system and method that are not obvious in view of Cox I and Cox II. Favorable reconsideration of the new and amended claims is respectfully requested.”
The Examiner respectfully contends that Cox II teaches ramp area monitoring system using intelligence software or the like in paragraph 41. The intelligence software will be processed by a process since it is designed to be used in a computer environment. Smart algorithm is an algorithm that is to generate and transfer images. Therefore, as long as any .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110. The examiner can normally be reached M - F: 10:00AM- 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662